                             Case 3:21-mj-05013-JRC Document 5 Filed 03/18/21 Page 1 of 6
AO 93 (Rev. 1/13) Search and Seizure Warrant



                                           UNITED STATES DISTRICT COURT                                                        FILED           LODGED
                                                                                                                                         RECEIVED
                                                                      for the
                                                                                                                          Mar 18, 2021
                                                          Western District
                                                         __________        of Washington
                                                                    District  of __________
                                                                                                                         CLERK U.S. DISTRICT COURT
                                                                                                                 WESTERN DISTRICT OF WASHINGTON AT TACOMA
                                                                                                                BY                                   DEPUTY
                  In the Matter of the Search of                         )
              (Briefly describe the property to be searched              )
               or identify the person by name and address)               )      Case No.   MJ21-5013-02
         Mobile Telephone 206-696-9070 (TT5), more fully                 )
                    described in Attachment A2                           )
                                                                         )

                                                SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the                         Western   District of          Washington
(identify the person or describe the property to be searched and give its location):

      Mobile telelphone 206-696-9070 (TT5), as described in Attachment A2, incorporated herein by reference.




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

      See Attachment B2, Attached hereto and incorporated herein by reference.




         YOU ARE COMMANDED to execute this warrant on or before                                         (not to exceed 14 days)
       ✔ in the daytime 6:00 a.m. to 10:00 p.m. u at any time in the day or night because good cause has been established.
       u

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to any U.S. Magistrate Judge in West. Dist. of Washington .
                                                                                              (United States Magistrate Judge)

     u Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     x for 30 days (not to exceed 30) u until, the facts justifying, the later specific date of
     u                                                                                                                                                   .


Date and time issued:             01/15/2021 9:30 am
                                                                                                      Judge’s signature

City and state:              Tacoma, Washington                                     J. RICHARD CREATURA, U.S. Magistrate Judge
                                                                                                    Printed name and title
                             Case 3:21-mj-05013-JRC Document 5 Filed 03/18/21 Page 2 of 6
AO 93 (Rev. 1/13) Search and Seizure Warrant (Page 2)

                                                              Return
Case No.:                        Date and time warrant executed:            Copy of warrant and inventory left with:
   MJ21-5013-02                    January 19, 2021 at 8:18am                  Via Email to T-Mobile
Inventory made in the presence of :
                                        N/A
Inventory of the property taken and name of any person(s) seized:

    Digital Files provided for the requested target telephone to include:
    - Call Detail Records
    - Cell Site Records
    - Subscriber information
    - Other records and files listed in attatchment B.




                                                           Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.                                                                             Digitally signed by
                                                                  RICHARD                      RICHARD SCHROFF
                                                                                               Date: 2021.03.16
Date:       3/16/2021
                                                                  SCHROFF                      09:54:57 -07'00'
                                                                                    Executing officer’s signature

                                                                    Richard Schroff, Special Agent
                                                                                       Printed name and title




                                                                                "Q" JRC 3/18/2021
              Case 3:21-mj-05013-JRC Document 5 Filed 03/18/21 Page 3 of 6




 1                                        ATTACHMENT A2

 2                  Property to Be Searched and Subscriber/Subject Information

 3          Records and information associated with the cellular phone assigned call number:

 4        TT5: (206) 696-9070

 5   that is in the custody or control of T-Mobile, a service provider headquartered at

 6   4 Sylvan Way, Parsippany, NJ 07054.

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      ATTACHMENT A2 - 1                                                     UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
      USAO # 2020R00599
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
                 Case 3:21-mj-05013-JRC Document 5 Filed 03/18/21 Page 4 of 6




 1                                         ATTACHMENT B2

 2                                   Particular Things to be Seized

 3
 4          I.      Section I: Information to be Disclosed by T-Mobile

 5                  To the extent that the information described in Attachment A is within the

 6   possession, custody, or control of T-Mobile, regardless of whether such information is

 7   located within or outside of the United States, including any records, files, logs, or

 8   information that has been deleted but is still available to T-Mobile, or has been preserved

 9   pursuant to a request made under 18 U.S.C. § 2703(f), T-Mobile is required to disclose

10   the following information to the government for each account or identifier listed in

11   Attachment A:

12          1.      Subscriber/Account Information. The following non-content information

13   about the customers or subscribers associated with the Accounts listed in Attachment A:

14                  a.    Names (including subscriber names, usernames, and screen names);

15                  b.    Addresses (including mailing addresses, residential addresses,

16   business addresses, and e-mail addresses);

17                  c.    Local and long-distance telephone connection records from May 1,

18   2020 to August 18, 2020;

19                  d.    Records of session times and durations, and the temporarily assigned

20   network addresses (such as Internet Protocol (“IP”) addresses) associated with those

21   sessions from May 1, 2020 to August 18, 2020;

22                  e.    Length of service (including start date) and types of service utilized;

23                  f.    Telephone or instrument numbers (including MAC addresses,

24   Electronic Serial Numbers (“ESN”), Mobile Electronic Identity Numbers (“MEIN”),

25   Mobile Equipment Identifier (“MEID”), Mobile Identification Number (“MIN”),

26   Subscriber Identity Modules (“SIM”), Mobile Subscriber Integrated Services Digital

27   Network Numbers (“MSISDN”), International Mobile Subscriber Identity Identifiers

28   (“IMSI”), or International Mobile Equipment Identities (“IMEI”);

      ATTACHMENT B2 - 1                                                      UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
      USAO # 2020R00599
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
                  Case 3:21-mj-05013-JRC Document 5 Filed 03/18/21 Page 5 of 6




 1                   g.    Other subscriber numbers or identities (including the registration

 2   Internet Protocol (“IP”) address); and

 3                   h.    Means and source of payment for such service (including any credit

 4   card or bank account number) and billing records.

 5          2.       Historical Cell Cite Location Information.

 6                   a.    All records and other information (not including the contents of

 7   communications) relating to wire and electronic communications sent or received by the

 8   Accounts from May 1, 2020 to August 18, 2020, including:

 9                         i.     the date and time of the communication, the method of the
10          communication, and the source and destination of the communication (such as the
11          source and destination telephone numbers (call detail records), email addresses,
12          and IP addresses); and
13                         ii.    historical cell site information regarding the cell tower and
14          antenna face (also known as “sectors”) through which the communications were
15          sent and received. This information is to be provided irrespective of the
16          application, name, or report utilized by T-Mobile. Accordingly, this information
17          includes the following data sets to the extent that they are collected by T-Mobile:
18          RTT, PLU, PCMD, NELOS, EVDO, TruCall, ALULTE, and Timing Advance.
19                   b.    The physical address and coverage maps of cell towers used by the
20   Accounts.
21
           The Provider is hereby ordered to disclose the above information to the
22   government within 14 days of issuance of this warrant.
23
            II.      Section II: Information to Be Seized by the Government
24
            All information described above in Section I that constitutes evidence of violations
25
     of 18 U.S.C. § 1956 (money laundering) ,21 U.S.C. § 841 (distribution of, and possession
26
     with intent to distribute controlled substances, and 21 U.S.C. § 846 (conspiracy to
27
     distribute drugs), those violations occurring between May 2020 and August 2020
28

      ATTACHMENT B2 - 2                                                      UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
      USAO # 2020R00599
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
                 Case 3:21-mj-05013-JRC Document 5 Filed 03/18/21 Page 6 of 6




 1   including, for each account or identifier listed on Attachment A, information pertaining to

 2   the following matters:

 3          3.      Evidence of the sale and possession of illegal drugs.

 4          4.      Evidence of money laundering.

 5          5.      Evidence of the relationship between co-conspirators.

 6          6.      Evidence of the location and identity of the individuals using the Accounts.

 7          7.      All non-content subscriber/account information provided pursuant to 18

 8   U.S.C. § 2703(c).

 9          8.      Evidence of introduction of drugs into a confinement facility.

10          9.      Evidence of a conspiracy to distribute drugs.

11
12          Law enforcement personnel (who may include, in addition to law enforcement

13   officers and agents, attorneys for the government, attorney support staff, agency

14   personnel assisting the government in this investigation, and outside technical experts

15   under government control) are authorized to review the records produced by T-Mobile in

16   order to locate the things particularly described in this Warrant.

17
18
19
20
21
22
23
24
25
26
27
28

      ATTACHMENT B2 - 3                                                      UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
      USAO # 2020R00599
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
